DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, drawn to a system and method for protecting a vehicle occupant over a computerized network using relative position data, classified in G08B 21/028.
II. Claims 19-20, drawn to a device for protecting an occupant of a vehicle using proximity and presence data, classified in B60N 2/002.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a system and method for protecting a vehicle occupant over a computerized network using relative position data.  In contrast, subcombination II is drawn to a device for protecting an occupant of a vehicle using proximity and presence data.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Subcombinations I and II each have their own unique structural and/or functional features which differ in design and/or mode of operation.  Therefore, and added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jason Webb (Reg No. 55,714) on 05/20/2022 a provisional election was made without traverse to prosecute the invention of subcombination I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Webb (Reg No. 55,714) on 05/20/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A system for protecting a vehicle occupant over a computerized network, comprising: a. an electronic seat pad including an occupant sensor that collects data related to the presence of an occupant within the vehicle; b. a driver sensor control module that collects data related to the position of a driver's portable electronic computing device relative to the vehicle: c. a key fob including a microphone functionally coupled to a speaker in the vehicle as well as a key-location sensor that collects data related to the position of a driver's keys relative to the vehicle; d. a first remote notification device that receives alert status notifications and that issues an alert if it receives an alert notification and issues an alert if it does not receive an expected threshold of safety notifications; e. a communication system in communication with each of the electronic seat pad, the driver sensor control module, and the key-location sensor that receives and transmits collected data from each thereof; and f. a system management module operating on a computing device having a processor and network communication hardware in communication with the communication system over the computerized network that receives data collected from each of the electronic seat pad, the driver sensor control module, and the key-location sensor, including: i. instructions for determining an alert status using the processor based on data collected from each of the electronic seat pad, the driver sensor control module, and the key-location sensor; and ii. instructions for sending alert notifications and safety notifications to the first remote notification device over the computerized network via the network communication hardware based on the alert status.

2. (CURRETNLY AMENDED) The system of Claim 1, wherein the first remote notification device is a smartphone that includes the driver sensor control module.

11. (CURRENTLY AMENDED) A method of protecting an occupant of a vehicle using a computing system over a computerized network, comprising the steps of: 
a. receiving occupancy data related to the presence of an occupant within the vehicle from an electronic seat pad present within the vehicle; 
b. receiving first proximity data from a driver sensor control module related to the position of a driver’s portable electronic computing device relative to the vehicle 
c. receiving second proximity data from a key-location sensor related to the position of a driver’s keys relative to the vehicle, the key-location sensor being housed within a key fob including a microphone functionally coupled to a speaker in the vehicle 
d. receiving alert status notifications by a first remote notification device and issuing an alert if an alert notification is received and issuing an alert if an expected threshold of safety notifications is not received;
e.  communicating between a communication system with each of the electronic seat pad, the driver sensor control module, and the key-location sensor in order to receive and transmit collected data from each thereof;
f. determining an alert status based on the occupancy data, first proximity data, and second proximity data, and safety indicators using a processor of the computing system; 
g. automatically transmitting an electronic message of the alert status to the first remote notification device, the electronic message either including an alert notification or a safety notification; 
h. automatically activating an alert message on the first remote notification device in response to an alert notification; and 
i. automatically activating an alert message on the first remote notification device in response to a lack of safety notifications.

12. (CURRENTLY AMENDED) The method of Claim 11, further comprising the step of automatically transmitting an electronic message of the alert status to a second remote notification device if no response is received from the first remote notification device.

19. (CANCELED)
20. (CANCELED)

This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.

Reasons for Allowance
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “a key fob including a microphone functionally coupled to a speaker in the vehicle as well as a key-location sensor that collects data related to the position of a driver's keys relative to the vehicle; d. a first remote notification device that receives alert status notifications and that issues an alert if it receives an alert notification and issues an alert if it does not receive an expected threshold of safety notifications; e. a communication system in communication with each of the electronic seat pad, the driver sensor control module, and the key-location sensor that receives and transmits collected data from each thereof; and f. a system management module operating on a computing device having a processor and network communication hardware in communication with the communication system over the computerized network that receives data collected from each of the electronic seat pad, the driver sensor control module, and the key-location sensor, including: i. instructions for determining an alert status using the processor based on data collected from each of the electronic seat pad, the driver sensor control module, and the key-location sensor; and ii. instructions for sending alert notifications and safety notifications to the first remote notification device over the computerized network via the network communication hardware based on the alert status”.

Regarding Claim 11, the claim is drawn to method of using the corresponding apparatus claimed in Claim 1 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 1).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685